DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-14 are currently being examined.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,844,338 (“9844338”). Although the claims at issue are not identical, they are not patentably distinct from each other, see table below. 	Application 15/845534				9844338
1. A device, comprising: a housing configured to be externally attached to an incontinence product worn by a subject, wherein the housing comprises either: (a)    a first sensor comprising: (i)    a first light-


2. The device of claim 1, wherein the subject is an infant.
3.    The device of claim 2, wherein the device provides an indirect estimate of breast milk intake by the infant.
    3. The device of claim 2, wherein the device provides an indirect estimate of breast milk intake by the infant.
4.    The device of claim 2, wherein the first integrated circuit is further configured to issue an alert if the amount of urine in the incontinence product exceeds a pre-determined threshold, thereby confirming adequate breast milk intake by the infant.
4. The device of claim 2, wherein the first integrated circuit is further configured to issue an alert if the amount of urine in the incontinence product exceeds a predetermined threshold, thereby confirming adequate breast milk intake by the infant.
5.    The device of claim 1, wherein the first LED is a white-light LED.
5. The device of claim 1, wherein the first LED is a white-light LED.
6.    The device of claim 1, wherein the second LED is an infrared LED.
6. The device of claim 1, wherein the second LED is an infrared LED.
7.    The device of claim 1, wherein the first photodetector is selected from the group consisting of: photoresistors, photovoltaic    cells, photodiodes, infrared sensors, phototransistors, CCDs (charge coupled devices), and CMOS (complementary metal oxide semiconductors).
  7. The device of claim 1, wherein the first photodetector is selected from the group consisting of: photoresistors, photovoltaic cells, photodiodes, infrared sensors, phototransistors, CCDs (charge coupled devices), and CMOS (complementary metal oxide semiconductors). 
photodetector is a light-dependent
8.    The device of claim 7, wherein the first photodetector is a light-dependent resistor (LDR).
8. The device of claim 7, wherein the first photodetector is a light-dependent resistor (LDR).
9.    The device of claim 1, wherein the first photodetector is selected from the group consisting of: photoresistors, photovoltaic    cells, photodiodes, infrared sensors, phototransistors, CCDs (charge coupled devices), and CMOS (complementary metal oxide semiconductors).
10. The device of claim 9, wherein the second photodetector is a light-dependent resistor (LDR).
10.    The device of claim 9, wherein the second photodetector is a light-dependent resistor (LDR).
10. The device of claim 9, wherein the second photodetector is a light-dependent resistor (LDR).
11.    The device of claim 1, wherein the housing further comprises a screen operatively coupled to the first integrated circuit, wherein the screen is configured to display the amount of urine in the incontinence product.
11. The device of claim 1, wherein the housing further comprises a screen operatively coupled to the first integrated circuit, wherein the screen is configured to display the amount of urine in the incontinence product.
12.    The device of claim 1, wherein the housing further comprises a screen operatively coupled to the second integrated circuit, wherein the screen is configured to display the hydration level of the subject.
12. The device of claim 1, wherein the housing further comprises a screen operatively coupled to the second integrated circuit, wherein the screen is configured to display the hydration level of the subject.
13.    The device of claim 1, wherein the housing further comprises a screen operatively coupled to the first and second integrated circuit, wherein the screen is configured to display the amount of urine in the incontinence product and the hydration level of the subject.
13. The device of claim 1, wherein the housing further comprises a screen operatively coupled to the first and second integrated circuit, wherein the screen is configured to display the amount of urine in the incontinence product and the hydration level of the subject.
14.    The device of claim 3, wherein the housing further comprises a screen operatively coupled to the second integrated circuit, wherein the screen is configured to display the amount of breast milk intake of the infant.
14. The device of claim 3, wherein the housing further comprises a screen operatively coupled to the second integrated circuit, wherein the screen is configured to display the amount of breast milk intake of the infant.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ales et al. (“Ales”, US 2012/0116337 A1, IDS) in view of Gakhar et al. (“Gakhar”, US 2010/0168694 A1, IDS, incorporated at ¶0066 of Ales 2012/0116337). 	1) Regarding claim 1, Ales discloses a device (see Fig. 2), comprising: 	a housing (135) configured to be externally attached to an incontinence product worn by a subject (¶0030-33; ¶0050; Figs. 1-4), wherein the housing comprises either: 		as per the limitation a first sensor comprising a first light-emitting diode (LED) configured to illuminate a  first portion of the incontinence product; a first photodetector configured to output an indication of an amount of light reflected from the first portion of the incontinence product illuminated by the first LED; and a first integrated circuit, configured to receive an indication from the first photodetector, and compute, based on the indication from the first photodetector, an amount of urine in the incontinence product; or a second sensor comprising a second light-emitting diode (LED) configured to illuminate a second portion of the incontinence product; a second photodetector configured to output an indication of the amount of light reflected from the second portion of the incontinence product illuminated by the second LED; and a second integrated circuit, configured to receive an indication from the second photodetector, and compute, based on the indication from the second photodetector, a hydration level of the subject; or  both sensors (a) and (b). 	However, Ales discloses, in ¶0066, that the a sensor 120 of Fig. 2 detects body fluid, e.g. urine, in the absorbent article 20, and that sensor 120 may be an infrared detector configured to monitor the infrared (IR) light reflectance of the absorbent article 20, as incorporated by Gakhar. Gakhar discloses, in ¶0012, the use of paired IR generator/detector in the form of a light-emitting diode (LED) and an IR-detecting phototransistor circuitry integrated a wetness detection system. Ales discloses, in ¶0049-50, that the IR system determines the wetness/dry state of the absorbent article 20 by evaluating detected reflected light corresponding to the reflectance being lesser, i.e. wet condition, or greater, i.e. dry condition, hence the system uses the LED to illuminate light that is reflected and detected by the photodetector to determine an amount of urine that has occurred based on the indication produced by the photodetector evaluation of reflected light, which addresses the above limitation of section a). 	2) Regarding claim 2,  the combination of Ales and Gakhar teach wherein the subject is an infant (Figs. 1-2 of Ales shows the absorbent article as a diaper and ¶0002 of Gakhar discloses the infant diaper producing company Huggies, hence the system is to be applied to an infant). 	3) Regarding Claim 6, as per the limitation wherein the second LED is an infrared LED. 	Ales discloses, in abstract; ¶0065, that the system can have one or more non-invasive sensor 120, thus it would have been obvious to a person of ordinary skill in the art to incorporate a second infrared detection pair for redundancy, into the system as taught by Ales and Gakhar, with the motivation to enhance the sensing features of the system. 	4) Regarding Claim 7, the combination of Ales and Gakhar teach wherein the first photodetector is selected from the group consisting of photoresistors, photovoltaic cells, photodiodes, infrared sensors, phototransistors (see analysis of the rejection of claim 1; Gakhar: ¶0012-13), CCDs (charge coupled devices), and CMOS (complementary metal oxide semiconductors). 	5) Regarding Claim 8, the combination of Ales and Gakhar teach the device of claim 7, and further teach wherein the first photodetector is a light-dependent resistor (LDR) (Gakhar: ¶0049). 	6) Regarding Claim 9, the combination of Ales and Gakhar teach wherein the second photodetector is selected from the group consisting of photoresistors, photovoltaic cells, photodiodes, infrared sensors, phototransistors (see analysis of the rejection of claims 1 & 6; Gakhar: ¶0049), CCDs (charge coupled devices), and CMOS (complementary metal oxide semiconductors). 	7) Regarding Claim 10, the combination of Ales and Gakhar teach wherein the second photodetector is a light-dependent resistor (LDR) (see analysis of the rejection of Claims 1 & 6; Gakhar: ¶0049).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ales in view of Gakhar, and in further view of Long et al. (“Long”, US 2008/0051745 A1, IDS). 	1) Regarding Claim 3, the combination of Ales and Gakhar teach the device of claim 2, as shown above. 	as per the limitation wherein the device provides an indirect estimate of breast milk intake by the infant. 	Long discloses, in ¶0003, the concept of detecting the amount of urine from an infant to infer the hydration state of the infant. Note that, in ¶0005, Long discloses breastmilk as a hydration source to infer sufficient milk analysis. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to configure the system as taught by Ales and Gakhar to evaluate the detected urine to infer a hydration state of an infant as taught by Long so that the hydration state, with the motivation to enhance the urine monitoring features of the system.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ales in view of Gakhar, and in further view of Long and MacDonald et al. (“MacDonald”, US 2012/0150153 A1, IDS). 	1) Regarding Claim 4, as per the limitation wherein the first integrated circuit is further configured to issue an alert if the amount of urine in the incontinence product exceeds a predetermined threshold, thereby confirming adequate breast milk intake by the infant. 	Long discloses, in ¶0003-5, the concept of detecting the amount of urine from an infant to infer the hydration state of the infant. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to configure the system as taught by Ales and Gakhar to evaluate the detected urine to infer a hydration state of an infant as taught by Long and provide an alert of the nutrition state as taught by MacDonald: ¶0078, with the motivation to enhance the urine monitoring and notification features of the system.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ales and Gakhar, and in further view of Ino et al.  (“Ino”, US 2009/0146967 A1, IDS). 	1) Regarding Claim 5, as per the limitation wherein the first LED is a white-light LED. 	Ino discloses, in ¶0084, the concept of using white color LED(s) or infrared light sources. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using white color LED(s) or infrared light sources as taught by Ino, into the system as taught by Ales and Gakhar as alternative light source solution, with the motivation to enhance the light source option of the system.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ales in view of Gakhar, and in further view of Song et al. (“Song”, US 2008/0266117 A1, IDS). 	1) Regarding Claim 11, as per the limitation wherein the housing further comprises a screen operatively coupled to the first integrated circuit, wherein the screen is configured to display the amount of urine in the incontinence product. 	Song discloses, in ¶0028-30, the concept of using an output device in the form of a display to output data associated with the presence of detected fluid within a diaper. 	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to incorporate the concept of using an output device in the form of a display to output data associated with the presence of detected fluid within a diaper as taught by Song, into the system as taught by Ales and Gakhar, with the motivation to enhance the monitoring and notification features of the system. 	 
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ales in view of Gakhar, Long and Song. 	1) Regarding Claim 12, the combination of Ales and Gakhar render obvious Claim 1, and with the consideration of the rejection of claims 3 with regards to Long and the rejection of 11 with regard to Song renders obvious, wherein the housing further comprises a screen operatively coupled to the second integrated circuit, wherein the screen is configured to display the hydration level of the subject (see analysis of the rejection of Claims 1, 6 & 11; Song discloses, in ¶0030, indicating the hydration status of a wearer). 	2) Regarding Claim 13, the combination of Ales, Gakhar, Long and Song teach wherein the housing further comprises a screen operatively coupled to the first and second integrated circuit, wherein the screen is configured to display the amount of urine in the incontinence product and the hydration level of the subject (see analysis of the rejection of Claims 1, 6 & 11; Song discloses, in ¶0029-30, indication the amount of fluid (e.g., urine of a wearer) and indicating the hydration status of the wearer). 	3) Regarding Claim 14, as per the limitation wherein the housing further comprises a screen operatively coupled to the second integrated circuit, wherein the screen is configured to display the amount of breast milk intake of the infant. 	As addressed in the rejection of Claim 11, the display is provided to provide data associated with the detected urine, in which Claim 3 associates fluid consumption with detected urine, and claim 12-13 addresses providing hydration status with regard of the teachings by Song ¶0030. Song discloses, in ¶0032, providing indication of the amount of hydration that a wearer has consumed (i.e., well-hydrated) and further discloses, in ¶0033, determining quantitative measurements to be displayed.  	At the filing of invention, it would have been obvious to a person of ordinary skill in the art to display the amount of breast milk intake that has been determined, with motivation to enhance the monitoring and notification features of the system.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  	US 6066774 A; US 20010023340 A1; US 20140148772 A1; US 20100328075 A1; US 20120256750 A1; US 20120220969 A1; US 20090315728 A1, urine monitoring system for a wearer of the system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHICO A FOXX whose telephone number is (571)272-5530.  The examiner can normally be reached on 9:00 - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHICO A. FOXX
Primary Examiner
Art Unit 2684


/CHICO A FOXX/
Examiner, Art Unit 2684